DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 in the reply filed on 21 June 2021 is acknowledged. Claims 16-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8-11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bark et al US 2019/0311992 in view of Watanabe et al. US 8,044,519.
	Regarding claim 1, Bark et al. Fig. 1 discloses an integrated circuit (IC) structure comprising: 
a front end of line (FEOL) circuit including a transistor 110 [0032]; and 
a back end of line (BEOL) circuit above the FEOL circuit and including insulator material 124 and an interconnect feature 136, the insulator material 124 having at least a portion of the interconnect feature 136 therein, wherein the interconnect feature comprises a core 136 including copper [0028], a first layer 132 between the insulator material 124 and the core 136, the first layer 132 being distinct from the insulator material 124 and the core 136, a second layer 134 between the first layer 132 and the core 136, the second layer 134 being distinct from the first layer 132 and the core 136, the second layer 134 including a metal [0031], and a capping member 140 on the core 136 and the second layer 134, the capping member 140 including the metal [0031].  
Bark et al. does not discloses the second layer 134 (e.g. liner layer) including a first metal and a second metal different from the first metal.
The analogous art Watanabe et al. teaches an integrated circuit structure comprising a liner layer 171 including a first metal Ru and a second metal Co col. 3, lines 38-39. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a liner layer of Watanabe et al. in the device of Bark et al. for the purpose of providing a layer having a higher electric conductivity than conventional liner layers between the barrier film and the wiring or prima facie obvious. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 2, Bark et al. as modified by Watanabe et al. teaches the IC structure of claim 1. Bark et al. Fig. 1 teaches wherein the BEOL circuit further comprises an etch stop layer 150 on and contacting the capping member 140, the etch stop layer including nitrogen [0030].  
Regarding claim 5, Bark et al. as modified by Watanabe et al. teaches the IC structure of claim 1. Watanabe et al. teaches wherein the first metal is ruthenium and the second metal is cobalt col. 3, lines 38-39.  
Regarding claim 8, Bark et al. as modified by Watanabe et al. teaches the IC structure of claim 1. Watanabe et al. teaches wherein the first metal and the second metal have the same crystal structure, and the first and second metals comprise two metals from molybdenum (Mo), tantalum (Ta), and tungsten (W), or two metals from App. No. 15/937,5273 Examiner: McCall Shepard, S.D. Docket No. D149451-USArt Unit: 2898rhodium (Rh), palladium (Pd), platinum (Pt), and gold (Au), or two metals from scandium (Sc), titanium (Ti), cobalt (Co), technetium (Tc), ruthenium (Ru), cadmium (Cd), rhenium (Re), and osmium (Os) col. 3, lines 38-39.  
Regarding claim 9, Bark et al. as modified by Watanabe et al. teaches the IC structure of claim 1. Watanabe et al. teaches wherein the first metal is a noble metal, and the first metal comprises one or more of ruthenium (Ru), rhodium (Rh), palladium (Pd), osmium (Os), platinum (Pt), and gold (Au) col. 3, lines 38-39.  
claim 10, Bark et al. as modified by Watanabe et al. teaches the IC structure of claim 1. Bark et al. Fig. 1 wherein the first layer comprises tantalum (Ta) [0031].  
Regarding claim 11, Bark et al. Fig. 1 discloses an integrated circuit (IC) structure comprising an interconnect feature 136 associated with a first interconnect layer 136, the first interconnect layer including insulator material 124 around at least a portion of the interconnect feature 136, the first interconnect layer 136 being below a second interconnect layer 160, the interconnect feature comprising: 
a core136 including copper [0028]; 
a first layer 132 between the insulator material 124 and the core 136, the first layer being distinct from the core 136; 
a second layer 134 between the first layer 132 and the core 136, the second layer 134 being distinct from the first layer 132 and the core 136, the second layer including a metal; and App. No. 15/937,5274 Examiner: McCall Shepard, S.D. 
Docket No. D149451-USArt Unit: 2898a capping member 140A on the core 136 and the second layer 132, the capping member including the metal [0031].  
Regarding claim 14, Bark et al. as modified by Watanabe et al. teaches the IC structure of claim 11. Bark et al. Fig. 1 teaches further comprising an etch stop layer 150 separating the first 136 and second interconnect layers 166, the etch stop layer contacting the capping member and including etch stop material containing nitrogen Fig. 1, [0031].  
Regarding claim 15, Bark et al. as modified by Watanabe et al. teaches the IC structure of claim 14. Bark et al. teaches wherein the insulator material 124 is first 
Docket No. D149451-USArt Unit: 2898a second core including copper 166; a third layer 162 between the etch stop material 150 and the second core 166, and between the second insulator material 156 and the second core 166, the third layer 162 being distinct from the etch stop material 150, the second insulator material 156, and the second core 166; 
a fourth layer 164 between the third layer 162 and the second core 166, the fourth layer 164 being distinct from the third layer 162 and the second core 166; capping member including metal as in the liner layer [0031].   
Watanabe et al. teaches a second wiring layer with a fourth layer including a first metal and a second metal col. 3, lines 38-39 and a second capping member 16C on a second core 22 and a fourth layer 211 col. 4, lines 1-4.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bark et al. and Watanabe et al. as applied to claim 1 above, and further in view of Yang US 9,711,400.
Regarding claim 3, Bark et al. as modified by Watanabe et al. teaches the IC structure of claim 1 but does not disclose wherein the first metal and the second metal are part of a solid solution in the second layer.  
.

Allowable Subject Matter
Claims 4, 6, 7, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art of record neither anticipates nor renders obvious the IC structure of claim 1, wherein the second metal of the capping member is diffused into the first metal of the second layer, such that the second layer comprises a solid solution that includes the first metal and the second metal.  
Regarding claim 6, the prior art of record neither anticipates nor renders obvious the IC structure of claim 1, wherein the second metal has a higher concentration in the capping member than in the second layer, the capping member further includes the first 
Regarding claim 7, the prior art of record neither anticipates nor renders obvious the IC structure of claim 1, wherein the first and second metals comprise two transition metals that satisfy the Hume-Rothery rules for substitutional solid solutions.  
Regarding claim 12, the prior art of record neither anticipates nor renders obvious the IC structure of claim 11, wherein the first metal and the second metal are part of a solid solution in the second layer, the first metal and the second metal satisfying the Hume-Rothery rules for substitutional solid solutions.  
Regarding claim 13, the prior art of record neither anticipates nor renders obvious the IC structure of claim 11, wherein the second metal of the capping member is diffused into the first metal of the second layer, such that the second layer comprises a solid solution that includes the first metal and the second metal.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801.  The examiner can normally be reached on M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898